Citation Nr: 0621956	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  94-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee laxity, prior to November 16, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
right knee laxity since November 16, 2004.

3.  Entitlement to an increased separate original evaluation 
for arthritis of the right knee, currently rated as 10 
percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee laxity, prior to April 6, 2004.

5.  Entitlement to an evaluation in excess of 20 percent for 
left knee laxity since April 6, 2004.

6.  Entitlement to an increased separate evaluation for 
arthritis of the left knee in excess of 20 percent disabling, 
since September 6, 2002.



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1955.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) dated in April 1992 and April 1997, and 
a rating decision of the Portland, Oregon, RO dated in March 
2001.

The Board remanded the case in November 1996 and October 1997 
for additional development.  

In an October 2002 decision the Board granted a 20 percent 
evaluation for arthritis of the left knee from September 6, 
2002, and denied the remainder of the veteran's claims.  The 
veteran appealed, and in December 2003, the Court vacated 
those parts of the Board's October 2002 decision that denied 
entitlement to: an increased original evaluation in excess of 
10 percent for a right knee disability based on laxity; an 
increased separate original evaluation in excess of 10 
percent for arthritis of the right knee; an increased 
original evaluation in excess of 10 percent for a left knee 
disability based on laxity; an increased separate original 
evaluation for arthritis of the left knee in excess of 10 
percent disabling, prior to September 6, 2002; an increased 
separate evaluation for arthritis of the left knee in excess 
of 20 percent disabling, since September 6, 2002; and TDIU, 
and remanded the case to the Board for readjudication in 
accordance with the Joint Motion for Remand.

In an August 2004 decision, the Board denied the claim for an 
increased separate original evaluation for arthritis of the 
left knee in excess of 10 percent disabling, prior to 
September 6, 2002, and remanded the issues of entitlement to: 
an increased original evaluation in excess of 10 percent for 
a right knee disability based on laxity; an increased 
separate original evaluation in excess of 10 percent for 
arthritis of the right knee; an increased original evaluation 
in excess of 10 percent for a left knee disability based on 
laxity; an increased separate evaluation for arthritis of the 
left knee in excess of 20 percent disabling, since September 
6, 2002; and TDIU.

Subsequently, the RO, in a rating decision dated in December 
2005, in pertinent part, granted the veteran's claim for 
TDIU; increased the rating for right knee laxity to 20 
percent from November 16, 2004; and increased the rating for 
left knee laxity to 20 percent from April 6, 2004.  


FINDING OF FACT

On June 2, 2006, prior to the promulgation of a decision in 
the appeal, the Board received a request from the veteran's 
representative to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


